1
2                                      JS-6
3
4
5
6
7                         UNITED STATES DISTRICT COURT

8                        CENTRAL DISTRICT OF CALIFORNIA

9
10   KENNETH BUFORD POLLARD,                   Case No. CV 19-10707-JLS (KK)
11                              Petitioner,
                                               JUDGMENT
12                       v.
13   SAN LUIS OBISPO SHERIFFS DEPT.,
14                               Respondent.
15
16
17        Pursuant to the Order Summarily Dismissing Action With Prejudice, IT IS
18   HEREBY ADJUDGED this action is DISMISSED with prejudice.
19
20   Dated: 02/21/2020
21                                       HONORABLE JOSEPHINE L. STATON
                                         United States District Judge
22
23
24
25
26
27
28
